DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8-11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 and 4, it is unclear whether the claimed release layer of previous Claim 1 is to be of the types specified by these claims or whether, if there is to be a metal oxide sublayer and carbon sublayer, they are to have the arrangements of these claims. Analogous rejections apply to Claims 8-11, 14, and 16.
Regarding Claim 5, since the “metal” of the respective layers can be more than one metal, it is unclear how to understand the requirement of this claim about respective “metal”. Is it the layer formed of the metal(s), an alloy, at least one metal, or something else that is to have the standard electrode potential relationship in these cases that more than one metal is present in either or both layers?
Regarding Claim 15, it is unclear what is meant by “used”. Does this mean that the copper foil with carrier must be able to achieve some function, e.g., stable releasability, upon being exposed to claimed temperature, merely must be exposed to claimed temperature, or something else? It is unclear how “used” implies any structural or compositional characteristic to claimed article. Is it a product-by-process limitation?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura WO2017/149811. Matsuura (Claims 1 and 8, paragraphs [0020] and [0044]-[0050], and fig. 1) discloses a carried-equipped copper foil that is used in the manufacture of multilayer printed wiring boards, the carrier-equipped copper foil having: a carrier 12 constituted of a glass or a ceramic; an adhesive metal layer 13 that is provided on the carrier 12 and is constituted of one or more metals selected from the group consisting of Ti, Cr, and Ni; a release assistance layer 14 that is provided on the adhesive metal layer 13 and constituted of copper; a release layer 16 that is provided on the release assistance layer 14; and an ultrathin copper layer 18 provided on the release layer 16. Matsuura teaches that the release layer 16 is preferably a layer containing mainly carbon from the perspectives of ease of release and film formability. Matsuura (Paragraphs [0018]-[0019]) also indicates that in a case where the release assistance layer 14 is exposed to atmospheric air after film formation, the presence of oxygen that mixes in as a result thereof is permitted. Furthermore, paragraph [0023] and the examples in the description of the present application indicate that an oxide film is formed due to a Cu layer being exposed to atmospheric air. Therefore, it would be expected that a native oxide layer would form on release assistance layer 14 formed of Cu. However, Matsuura may not exemplify this configuration. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare the laminate with these features are disclosed as effective configurations. 
Regarding Claims 2 and 5, Matsuura (Paragraphs [0021]-[0024]) indicates that an antireflection layer 17, which is constituted of one or more metals selected from the group consisting of Cr, W, Ta, Ti, Ni and Mo, is provided, as necessary, between the release layer 16 and the ultrathin copper layer 18. It is especially preferable that said antireflection layer 17 is constituted of Ti or an alloy thereof. Matsuura also indicates that the antireflection layer 17 has a suitable degree of adhesiveness to and releasability from the release layer 16 as well as excellent adhesiveness to the ultrathin copper layer 18, and also has excellent release resistance against developer solutions during photoresist layer formation. The antireflection layer 17 can be said to correspond to the etching stopper layer of the present invention. As indicated in example 2, when the adhesive metal layer 13 is a Ti layer, the release assistance layer 14 is a Cu layer, and the antireflection layer 17 is a Ti layer, and so the condition regarding the reference electrode potentials of metals for the invention as in claim 5 of the present application is found to be satisfied.
Regarding Claims 3 and 4, furthermore, the metal oxide layer may be identified with oxide layer formed on intermediate layer or oxide layer on etching stopper layer or on extremely thin copper layer, to teach and/or suggest configurations of these claims as alternatives.
Regarding Claims 7 and 10-13, Matsuura indicates that the adhesive metal layer 13 is 5 to 500 nm (claim 2), the release assistance layer 14 is 5 to 500 nm (claim 3), the release layer 16 is 1 to 20 nm (claim 5), the antireflection layer 17 is 1 to 500 nm (paragraph [0024]), and the ultrathin copper layer 18 is 50 to 3000 nm (paragraph [0025]). All of these conditions overlap the numerical ranges of the present invention, thereby rendering them obvious. Furthermore, the natural oxide film, of the copper layer, formed due to exposure to atmospheric air can be said to be extremely thin, and is very likely 100 nm or less.
Regarding Claim 15, Matsuura (paragraph [0020]) indicates that carbon has low interdiffusion and reactivity with the carrier, and prevents formation of metallic bonds, resulting from high-temperature heating, between the joining interface and the copper foil layer, thereby making it possible to maintain a state in which removal of the carrier by peeling is easy even when undergoing pressing, etc., at temperatures exceeding 300°C. It would have been obvious to one of ordinary skill in the art to expose the laminate to such temperatures, which can include 350oC since they are suggested. Moreover, there is no reason to consider articles of Matsuura to be the different from those that had been exposed to such temperatures if for some reason it were not considered obvious to expose the articles of Matsuura to such temperatures. It is noted that the claimed exposure requires no time duration and so it encompasses flash exposures which would further not be expected to have any material affects.
Regarding Claim 16, Matsuura (entire document)  indicates that all the layers are all preferably formed by sputtering, rendering obvious the claimed PVD deposition.



Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura WO2016/043058, as translated by Matsuura USPA 2017/0188457, in view of Kim USPA 2010/0140100. Matsuura ([0018], [0032], and fig. 1(a)) in discloses a carrier-equipped copper foil 10 used in the manufacture of multilayer printed wiring boards, the carrier-equipped copper foil comprising a heat-resistant metal layer 14, a release layer 16, an ultrathin copper foil layer 18, and a surface treatment layer 20, in that order, on a carrier 12. Matsuura cites iron, nickel, titanium, tantalum, and tungsten as examples of the metal constituting the heat-resistant metal layer 14, and indicates that these metals are highly stable as an interdiffusion barrier when hot pressed or the like, and that titanium in particular exhibits excellent high-temperature heat resistance due to the passivity film thereof being constituted of an extremely tough oxide. Matsuura indicates that in such a case, the titanium layer is preferably formed by physical vapor phase deposition such as sputtering.
Furthermore, Matsuura indicates that a carbon layer and/or a metal oxide layer are preferably provided as the release layer 16, and that carbon has low interdiffusion and reactivity with the carrier and prevents formation of metallic bonds, resulting from high-temperature heating, between the joining interface and the ultrathin copper foil layer, thereby making it possible to maintain a state in which removal of the carrier by peeling is easy even when undergoing pressing, etc. at temperatures exceeding 300°C. Matsuura teaches that it is preferable to use a heat-resistant metal layer 14 (particularly titanium) in which a passivity film (oxide film) has been formed on the surface thereof by physical vapor phase deposition such as sputtering.
Although Matsuura teaches that a metal foil, resin film, or the like is used in the carrier 12, Matsuura does not indicate that a glass or a ceramic is used.
Kim teaches that glass and ceramic are effective alternative carriers to the metal film, polymer, etc. that Matsuura refers to ([0023]). It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the carriers of Matsuura with alternatives shown to be effective, such as glass and ceramic, as taught by Kim with the expectation that the alternatives would serve as suitable carriers in Matsuura.
Matsuura (paragraph 26) may not exemplify that a carbon layer and/or a metal oxide layer are provided. However, it would have been obvious to one of ordinary skill in the art at the time of filing to use such configuration since Matsuura teaches that effective configurations are provided in this manner. In view of the absence of preference in Matsuura, it would have been obvious to apply them in either order leading to configurations of Claims 3 and 4.
Regarding Claims 2, 5, and 12, Matsuura (page 7) indicates that an antireflection layer (corresponding to the etching stopper layer of the present invention), which is constituted of one or more metals selected from the group consisting of Cr, W, Ta, Ti, Ni, and Mo, is provided, as necessary, at a thickness of 1 to 500 nm between a release layer and an ultrathin copper layer, and it is especially preferable that said antireflection layer is constituted of Ti or an alloy thereof. It would have been obvious to one of ordinary skill in the art at the time of filing to use such person skilled in the art to provide an antireflection layer between the release layer 16 and the ultrathin copper foil layer 18 in the invention disclosed. When the adhesive metal layer is a Ti layer, the release assistance layer is a Cu layer, and the antireflection layer is a Ti layer, the condition regarding the reference electrode potentials of metals for the invention as in claim 5 of the present application can be said to be satisfied.
Regarding Claim 7, 10, 11, and 13, Matsuura indicates that the heat-resistant metal layer 14 is 1 to 50 nm (paragraph [0018]), the carbon layer is 1 to 20 nm (paragraph [0018]), and the ultrathin copper layer 18 is 50 to 3000 nm (paragraph [0016]). All of these conditions overlap the numerical ranges of the present invention, thereby rendering obvious the claimed ranges. Furthermore, regarding Claim 10, the metal oxide/carbon sublayer is contemplated as 20 nm thickness, which would render obvious metal oxide layer in claimed range. Moreover, native oxide layers would be expected to be very thin range of 100 nm or less.
Regarding Claim 15, Matsuura teaches heating to 220oC (paragraph 93). There is no reason to consider articles of Matsuura to be the different from those that had been exposed to claimed temperatures if for some reason it were not considered obvious to expose the articles of Matsuura to such temperatures. It is noted that the claimed exposure requires no time duration and so it encompasses flash exposures which would further not be expected to have any material affects. It would be expected that Matsuura’s articles are the same as or substantially the same as those being claimed.
Regarding Claims 14 and 16, Matsuura (Paragraphs [0016], [0018]) indicate that the heat-resistant metal layer 14, the release layer 16, and the ultrathin copper foil layer 18 are all preferably formed by sputtering, thereby rendering obvious PVD.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura WO2016/043058, as translated by Matsuura USPA 2017/0188457, in view of Kim USPA 2010/0140100 in view of Nagatini USPA 2009/0291319. Matsuura in view of Kim is relied upon as set forth above in the section 103 rejection over Matsuura in view of Kim. Matsuura in view of Kim may not teach exposing carrier to claimed temperatures. Nagatini teaches exposing to carrier to up to 350oC (paragraphs 74, 106, 113, and 126). It would have been obvious to one of ordinary skill in the art to expose the laminate of Matsuura in view of Kim to such temperatures, which can include 350oC since they are suggested for utilizing carrier of comparable structures. Moreover, there is no reason to consider articles of Matsuura in view of Kim to be the different from those that had been exposed to such temperatures if for some reason it were not considered obvious to expose the articles of Matsuura in view of Kim to such temperatures. It is noted that the claimed exposure requires no time duration and so it encompasses flash exposures which would further not be expected to have any material affects. It would be expected that Matsuura in view of Kim’s articles are the same as or substantially the same as those being claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
26 August 2022